EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Levy on 11/4/21.

The application has been amended as follows: 

Claim 1:
Line 16: “each comprise a foldable” has been replaced with --comprises a second foldable--
Line 25: “bracket each comprises” has been replaced with --bracket comprises--
Lines 27-34: The entirety of lines 27-34 has been deleted and replaced with the following:
--wherein each of the first brackets (6) and each of the second brackets (5) further comprise: a supporting rod (1); and a receiving case (2), wherein each supporting rod (1) of each first bracket is connected to the receiving case of each first bracket through the first foldable connecting rod of each first bracket, and the supporting rod (1) of each second bracket (5) is connected to the receiving case (2) of each second bracket (5) through the second foldable connecting rod of each second bracket, and the receiving cases of the first brackets are mounted on the mounting seat (10), the receiving case of each second bracket is hinged to the supporting rod of each first bracket, and the second sun-shading cloth (3) is connected to the supporting rod of the second bracket (5) of the back bracket, wherein the receiving case of each second bracket has a length substantially equal to a length of the supporting rod of each first bracket,--
Lines 35-36: “the first end of the first bracket” has been replaced with --the first ends of the first brackets--
Lines 37-38: “of the first and the second foldable connecting rod of the second brackets comprise:” has been replaced with --and the second foldable connecting rod of each of the first and second brackets each comprise:--
Line 42: “a rear connecting” has been replaced with --the rear connecting--
Line 46: “the spring of the first bracket has a higher elastic coefficient than the spring of the” has been replaced with --the spring of each first bracket has a higher elastic coefficient than the spring of each--

Claim 3 has been canceled.

Claim 5:
Line 3: “the corresponding support rod (1) and the corresponding receiving case (2) each is provided” has been replaced with --each supporting rod (1) and each receiving case (2) are each provided--

Claim 6:
Lines 2-3: “receiving the corresponding foldable connecting rod and the supporting rod” has been replaced with --receiving a corresponding one of the foldable connecting rods and a corresponding one of the supporting rods--

Claim 7:
Line 2: “the first bracket (6) and the second bracket (5)” has been replaced with --each first bracket (6) and each second bracket (5)--

Claim 12:
Line 10: “the first bracket is mounted on the front of the” has been replaced with --the first bracket of the front bracket is mounted on the front of the mounting seat and the first end of the first bracket of the back bracket is mounted on the back of the--
Line 11: “the first bracket” has been replaced with --each first bracket--
Line 12: “the second bracket and the second end of the second bracket” has been replaced with --each second bracket and the second end of each second bracket”
Line 13: “the corresponding” has been replaced with --a corresponding--
Line 16: “the first bracket” has been replaced with --each first bracket--
Line 17: “the second bracket” has been replaced with --each second bracket--
Lines 19-24: The entirety of lines 19-24 has been deleted and replaced with the following:
--wherein each of the first brackets (6) and each of the second brackets (5) further comprise: a supporting rod (1); and a receiving case (2), wherein each supporting rod (1) is connected to a corresponding one of the receiving cases (2) through a corresponding one of the first foldable connecting rods, the receiving cases of the first brackets are mounted on the mounting seat (10), the receiving case of each second bracket is hinged to the supporting rod of each first bracket, and the second sun-shading cloth (3) is connected to the supporting rod of the second bracket (5) of the back bracket, wherein the receiving case of each second bracket has a length substantially equal to a length of the supporting rod of each first bracket,--
Lines 25-26: “first end of the first bracket” has been replaced with --first ends of the first brackets--
Lines 27-28: “of the first and the second foldable connecting rod of the second brackets comprise:” has been replaced with --and the second foldable connecting rod of each of the first and second brackets each comprise:--
Line 36: “the spring of the first bracket has a higher elastic coefficient than the spring of the” has been replaced with --the spring of each first bracket has a higher elastic coefficient than the spring of each--

Claims 13 and 14 have been canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose an automobile sun-shading device comprising a mounting seat, first and second sun-shading cloths, first and second rotary shafts, and front and back brackets, wherein each of the front and back brackets comprise first and second brackets, each comprising a supporting rod and a receiving case connected to each other by foldable connecting rods, wherein the supporting rod of each first bracket is hingedly connected to the receiving case of each second bracket and wherein the receiving case of each second bracket has a length substantially equal to a length of the supporting rod of each first bracket; and the first and second rotary shafts are arranged above first ends of each first bracket, in combination with all of the other elements of the claimed invention. At least Boustani (US 2011/0088855) discloses a sun-shading device having a mounting seat, first and second cloths and rotary shafts, and front and back brackets, but Boustani does not disclose that the front and back brackets each comprise first and second brackets. At least Wagner (US 7628194) discloses a sun-shading device comprising a bracket with first and second brackets each having a supporting rod and a receiving case, but Wagner fails to disclose that the receiving case of the second bracket has a length substantially equal to the supporting rod of the first bracket, as the receiving case of Wagner is a joint member having a length substantially less than a corresponding length of the supporting rod of the first bracket. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed, absent impermissible hindsight.
As a note to make the record clear, via the disclosure, prosecution history and discussions with the applicant, it is clear in the paragraph at the end of page 1 of claim 1 starting with “the bracket comprises” that the antecedence of the terms in this paragraph are referring to the back bracket of that paragraph and not the front bracket of the previously claimed paragraph.  For example, the “second end of the first bracket” in line 20 is clearly referring to the first end of the first bracket of the back bracket in recited in the same paragraph and not the front bracket recited in the previous paragraph.  This is merely one non-limiting example.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634